Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 5-8, recite “at least one sulfur containing compound selected from the group consisting of sodium 3-mercaptopropylsulfonate, bis(sodiumsulfopropyl)disulfide, 3-(N,N- dimethylthiocarbamoyl)-thiopropanesulfonic acid or the respective sodium salt thereof and mixtures of the aforementioned”.
	The alternative expression of the Markush group is improper. A Markush-type claim recites alternatives in a format such as “selected from the group consisting of A, B and C” (MPEP § 2173.05(h)).

	lines 15-17, recite “at least one ethylene diamine compound selected from the group having attached EO-PO-block polymers, attached EO-PO-block polymers and sulfosuccinate groups and mixtures thereof”.

	The alternative expression of the Markush group is improper. A Markush-type claim recites alternatives in a format such as “selected from the group consisting of A, B and C” (MPEP § 2173.05(h)).

	line 20, a -- . -- (period) should be inserted after the word “polyalkylenimines”.
	Each claim begins with a capital letter and ends with a period (MPEP § 608.01(m)).

Claim 2
	line 2, “the benzylated polyalkylenimine of mixture” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 3
	lines 1-2, “the mixture of benzylated polyalkylenimines” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 4
	line 3, it appears that the “benzylchloride” is the same as the benzylchloride recited in claim 1, line 18. However, the claim language is unclear as to whether it is.
	The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	line 3, it appears that the “polyethylenimine” is the same as the polyethylenimine recited in claim 1, lines 18-19. However, the claim language is unclear as to whether it is.
	The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 5	
	line 2 “the attached EO-PO block polymer” (singular) lacks antecedent basis.

	line 3, “the block polymer” lacks antecedent basis.

Claim 14	
	line 2, it appears that “an electroplating bath” is the same as the aqueous acidic copper electroplating bath recited in claim 1, line 1. However, the claim language is unclear as to whether it is.
	The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	line 6, it appears that “depositing” is the same as the electrolytically depositing  recited in claim 14, line 1. However, the claim language is unclear as to whether it is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Bath
I.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz et al. 

(US Patent No. 3,770,598) [‘598] in view of Creutz et al. (US Patent No. 3,267,010), Strauss et al. (US Patent No. 2,842,488) and Li et al. (US Patent Application Publication No. 2014/0238868 A1).
Regarding claim 1, Creutz ‘598 teaches an aqueous acidic copper electroplating bath (= the aqueous acidic copper plating baths) [col. 2, line 21] comprising:
- copper ions (= copper sulfate) [col. 4, line 53]; 
- at least one acid (= sulfuric acid) [col. 4, line 54]; 
- halide ions (= chloride and/or bromide anions in the bath) [col. 5, lines 18-20]; 
- at least one sulfur containing compound selected from the group consisting of sodium 3-mercaptopropylsulfonate, bis(sodiumsulfopropyl)disulfide, 3-(N,N- dimethylthiocarbamoyl)-thiopropanesulfonic acid or the respective sodium salt thereof and mixtures of the aforementioned (= in U.S. Pat. No. 3,267,010; cols. 5-6, Table 1, (8); the alkali metal salt of HO3S-(CH2)n-SH, n = 1-4) [col. 4, lines 22-25]; 
- at least one aromatic reaction product of benzylchloride with at least one polyalkylenimine, wherein the at least one aromatic reaction product comprises a benzylated polyalkylenimine or benzylated polyalkylenimines (= the reaction product of polyethyleneimine with benzyl chloride) [col. 1, lines 47-50].
The bath of Creutz ‘598 differs from the instant invention because Creutz ‘598 does not disclose the following:
a.	At least one amine reaction product of diethylamine with epichlorohydrin or an amine reaction product of isobutyl amine with epichlorohydrin or mixtures of these reaction 

products wherein the at least one amine reaction product of diethylamine with epichlorohydrin or isobutyl amine with epichlorohydrin comprises a mixture of at least tertiary and/or quaternary ammonium compounds.
	Strauss teaches a copper electroplating bath. Adding 0.5 6 gm./liter N,N-diethyl-dithiocarbamic-n-propylester-ω-sodium sulfonate and 2.5 gm./liter of the reaction product from diethylamine with epichlorohydrin produced copper deposits that were bright and lustrous, as well as being highly ductile (col. 4, Example V).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Creutz ‘598 with at least one amine reaction product of diethylamine with epichlorohydrin or an amine reaction product of isobutyl amine with epichlorohydrin or mixtures of these reaction products wherein the at least one amine reaction product of diethylamine with epichlorohydrin or isobutyl amine with epichlorohydrin comprises a mixture of at least tertiary and/or quaternary ammonium compounds because adding 0.5 6 gm./liter N,N-diethyl-dithiocarbamic-n-propylester-ω-sodium sulfonate and 2.5 gm./liter of the reaction product from diethylamine with epichlorohydrin produces copper deposits that were bright and lustrous, as well as being highly ductile.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	At least one ethylene diamine compound selected from the group having attached EO-PO-block polymers, attached EO-PO-block polymers and sulfosuccinate groups and mixtures thereof.
	Li teaches a copper electroplating bath composition (page 1, [0007]). Any compound capable of suppressing the copper plating rate may be used as a suppressor in the electroplating baths. Other exemplary suppressors are tetrafunctional polyethers derived from the addition of different alkylene oxides to ethylenediamine, and are represented by formulae 1 and 2. Preferably, A and B are chosen from C2-4 alkylene oxides, and more preferably from propylene oxide and ethylene oxide. The alkyleneoxy moieties in the compounds of formulae 1 and 2 may be in block, alternating or random arrangements (page 4, [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Creutz ‘598 with at least one ethylene diamine compound selected from the group having attached EO-PO-block polymers, attached EO-PO-block polymers and sulfosuccinate groups and mixtures thereof because tetrafunctional polyethers derived from ethylenediamine represented by formulae 1 and 2 wherein A and B are propylene oxide and ethylene oxide in a block arrangement are suppressors in copper electroplating bath compositions used to suppress the copper plating rate.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 2, Creutz ‘598 teaches wherein the benzylated polyalkylenimine or the benzylated polyalkylenimine of mixture has each 2 or more nitrogen atoms (= typically, the molecular weight of the polyethyleneimine may be within the range of about 300 to several millions) [col. 3, lines 43-45].
Regarding claim 3, Creutz ‘598 teaches wherein the mixture of benzylated polyalkylenimines contains benzylated polyalkylenimines having benzylated amino groups which are primary, secondary, or tertiary amino groups which are benzylated with 0 to 3 benzyl groups and wherein the benzylated amino groups can be interlinked to each other by alkylene groups with the proviso that at least one amino group is benzylated (= it is to be noted that the alkylation may take place at the primary, secondary and/or tertiary nitrogen of the polyethyleneimine and that the number of nitrogen atoms of each type will vary, depending upon the amount of branching present in the polyethyleneimine) [col. 2, lines 32-37].
	Regarding claim 4, Creutz ‘598 teaches wherein the at least one aromatic reaction product is an aromatic reaction product of benzylchloride with polyethylenimine (= the reaction product of polyethyleneimine with benzyl chloride) [col. 1, lines 47-50].
Regarding claim 5, Li teaches wherein the attached EO-PO-block polymer has a molecular weight between 500 and 7000 g/mol and the block polymer has an EO/PO ratio of 

0.88 (= suitable suppressor materials are commercially available from a variety of sources, such as from BASF under the PLURONIC and TETRONIC brands) [page 4, [0027]].
	Regarding claim 6, Creutz ‘598 teaches wherein the bath further comprises at least one inhibitor compound selected from the group consisting of one or more polyethylene glycol having a molecular weight from 1000 to 20000 g/mol, polypropylene glycol having a molecular weight from 400 to 2000 g/mol and EO-PO co-polymer having a molecular weight from 1000 to 10000 g/mol (= of the various polyether compounds which may be used, excellent results have been obtained with the polypropylene propanols and glycols of average molecular weight of from about 360 to 1000, i.e., polyethers which contain a group (C3H6O)y where y is an integer of from about 6 to 20) [col. 3, lines 61-66].
	Regarding claim 7, Strauss teaches wherein the at least one amine reaction product of diethylamine with epichlorohydrin or isobutyl amine with epichlorohydrin comprises a quaternary ammonium compound (= the reaction product from diethylamine with epichlorohydrin) [col. 4, lines 67-68].
	Regarding claim 8, Creutz ‘598 teaches wherein the at least one acid is selected from the group consisting of mineral acids, an alkylsulfonic acid, and mixtures thereof (= sulfuric acid) [col. 4, line 54].
Regarding claim 9, the bath of Creutz ‘598 differs from the instant invention because Creutz ‘598 does not disclose wherein the pH value of the bath is below 1.
Li teaches that the pH of the acidic electrolyte has a value of less than 7, and typically less than 2 (page 2, [0015]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Creutz with wherein the pH value of the bath is below 1 because acidic copper electroplating baths having a pH of less than 2 electroplates copper.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 10, Creutz ‘598 teaches wherein the bath further comprises a source of Fe (ll) ions in a concentration of 50 to 1000 mg/l (= although it has been found to be desirable that chloride and/or bromide anions in the bath are below about 0.1 gram per liter, appreciably greater amounts of many inorganic cations, such as ferrous iron, nickel, cobalt, zinc, cadmium, and the like, may be present in the bath, e.g., amounts at least as high as about 25 grams per liter, without detrimental effect) [col. 5, lines 18-24].
	Regarding claim 11, the bath of Creutz ‘598 differs from the instant invention because Creutz ‘598 does not disclose wherein the concentration of the at least one amine reaction product in the bath is from 5 to 200 mg/l.
	Strauss teaches 2.5 gm./liter of the reaction product from diethylamine with epichlorohydrin (col. 4, Example V).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by the Creutz ‘598 combination with wherein the concentration of the at least one amine reaction product in the 

bath is from 5 to 200 mg/l because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)). 
A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
	One having ordinary skill in the art can experimentally determine the concentration of the reaction product from diethylamine with epichlorohydrin for a particular copper electroplating bath to achieve copper deposits that are bright and lustrous, as well as being highly ductile.
	Regarding claim 12, Li teaches wherein the concentration of the at least one ethylene diamine compound in the bath is from 50 to 400 mg/I (= when such suppressors are used, they are typically present in an amount in the range of from 1 to 10,000 ppm based on the weight of the bath) [page 4, [0027]].
	Regarding claim 13, Creutz ‘598 teaches wherein the concentration of the at least one aromatic reaction product in the bath is from 0.1 to 6 mg/I (= at least about 0.1 milligram per liter and preferably in an amount from about 0.1 to 1000 milligrams per liter) [col. 2, lines 20-27].

Method
II.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creutz et al. (US Patent No. 3,770,598) [‘598] in view of Creutz et al. (US Patent No. 3,267,010), Strauss et 

al. (US Patent No. 2,842,488) and Li et al. (US Patent Application Publication No. 2014/0238868 A1) as applied to claims 1-13 above.
	Creutz ‘598, Creutz, Strauss and Li are as applied above and incorporated herein.
	Regarding claim 14, Creutz ‘598 teaches a method for electrolytically depositing of a copper coating onto a substrate from an electroplating bath according to claim 1 (see I. above) comprising the steps in the following order: 
- providing the substrate having a surface to be electroplated (= the cathode) [col. 6, line 49], 
- bringing the substrate into contact with the bath (= from the electrodepositing of copper from aqueous acidic copper plating baths) [col. 1, lines 7-8], and 
- applying a current (= desirably, these plating baths are operated at current densities within the range of about 10 to 100 amps per square foot, although, in many instances, current densities as low as about 0.5 amps per square foot may also be used) [col. 4, line 66 to col. 5, line 2] between the substrate and an anode (= the anodes) [col. 6, line 49], and thereby depositing the copper coating onto the surface of the substrate (= full bright, leveled copper plates were obtained on the cathode) [col. 6, lines 48-49].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 10, 2021